internal_revenue_service number release date index number --------------------------------------- ------------------------------------------ ---------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-105132-13 date date legend x a b_trust trust trust trust date date date years --------------------------------- ------------------------- ------------------- --------------------------- ------------------------ ------------------------------- ------------------------- ------------------------------------ -------------------------- ------------------------------------------------------ -------------------------- -------------------------------------------------------------- --------------------------- -------------------- ------------------------ --------------------------- --------------------------------------- plr-105132-13 state -------------- dear -------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the code facts according to the information submitted and representations within x was incorporated and elected to be treated as an s_corporation effective date under the laws of state on date an election was not timely filed to qualify trust as an electing_small_business_trust esbt thereby causing trust to become an ineligible shareholder of x as a result x’s s_corporation status inadvertently terminated effective date on date trust transferred all of its x stock in equal shares to a_trust and trust also on date trust acquired stock in x x represents that a and trust are eligible s_corporation shareholders x represents that b as the successor trustee of trust will make an esbt election for trust effective date x further represents that trust and trust were intended to be qualified subchapter_s trusts qsst effective date however a timely qsst election was not filed x represents that trust and trust will make qualified_subchapter_s_trust qsst elections within days of the date of this ruling letter x represents that the circumstances resulting in the termination of x’s s_corporation_election was inadvertent and was not motivated by tax_avoidance or retroactive tax planning x further represents that x and its shareholders have filed their income_tax returns consistent with having a valid s election in effect for all taxable years since x elected to be an s_corporation in addition x represents that trust has at all times met the requirements of an esbt within the meaning of sec_1361 and that trust has filed its income_tax return consistent with being an esbt for years x represents that trust and trust have qualified as a qsst under sec_1361 at all times since trust and trust acquired x stock on date x represents that other than the failure to make a valid esbt election on date and valid qsst elections on date x has qualified as a small_business_corporation at all times since its election on date lastly x and its shareholders agree to make any adjustments required as a condition of obtaining relief under the inadvertent_termination_rule as provided under sec_1362 that may be required by the secretary plr-105132-13 law and analysis sec_1361 provides that an s_corporation is a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that the terms small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1361 of the code provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of this chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 of the code provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under paragraph d such trust shall be treated as a_trust described in sub sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under paragraph d is made sec_1361 of the code defines the term qualified_subchapter_s_trust as a_trust all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states in addition the terms of the trust must require that i during the lifetime of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary sec_1361 provides that for purposes of sec_1361 an esbt is a permissible shareholder plr-105132-13 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 provides that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1_1361-1 provides that the trustee of an esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing a qsst election generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that the termination of x’s s election was inadvertent within the meaning of sec_1362 therefore x will be treated as an s_corporation effective date and thereafter provided x’s s_corporation_election is not otherwise terminated under sec_1362 this relief is contingent upon b the trustee of trust filing an esbt election under sec_1361 for trust effective date and upon the beneficiary of trust and trust each filing a qsst election under sec_1361 for their respective trust with an effective date of date these elections should be made with the appropriate service_center within days from the date of this letter a copy of this letter should be attached to the election plr-105132-13 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning whether x otherwise qualifies as an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely david r haglund david r haglund branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
